Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 1 of 22

EXHIBIT A
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 2 of 22

KNUCKLES, KOMOSINSKI & MANFRO, LLP
Michel Lee, Esquire (Attorney ID 024422010)
Attorneys for Plaintiff

50 Tice Boulevard, Suite 183

Woodcliff Lake, NJ 07677

Telephone 201-391-0370

Facsimile 201-781-6744

ml@kkmillp.com

 

NJCC FUND #5 TRUST,

Plaintiff,
Vs.

CIPRIAN MILLAN, HIS HEIRS, DEVISEES
AND PERSONAL REPRESENTATIVES, AND
HIS/HER, THEIR OR ANY OF THEIR
SUCCESSORS IN RIGHT, TITLE AND
INTEREST, et al.

Defendants.

 

 

SUPERIOR COURT OF NEW JERSEY
CHANCERY DIVISION
CAMDEN COUNTY

DOCKET NO. F-009192-13
CIVIL ACTION

NOTICE OF MOTION FOR FINAL
JUDGMENT

TO: Ciprian Millan, His Heirs, Devisees and Personal Representatives, and his/her, Their or
any of their successors in right, title and interest

2545 Union Avenue
Pennsauken (Merchantville), NJ 08109

Carmen Millan A/K/A Carmen Quinones
2545 Union Avenue
Pennsauken (Merchantville), NJ 08109

Danys Quinones — no mailing made pursuant to Rule 1:5-1(a) as the defendant was served

by Publication

State of New Jersey

c/o Attorney General

25 Market Street CN-080
Trenton, NJ 08625

Irma Quinones
3428 Howard Avenue
Pennsauken, NJ 08109

Letticia Quinones— no mailing made pursuant to R 1:5-1( a) as the defendant was served

by Publication

Dilayla Quinones
2545 Union Avenue
Pennsauken (Merchantville), NJ 08109
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 3 of 22

William Quinones— no mailing made pursuant to R 1:5-1( a) as the defendant was served
by Publication

Camden CO BD Social Servs
600 Market Street
Camden, NJ 08102

Credit Acceptance

c/o Princeton South Corporation Center
100 Charles Ewing Blvd. Ste. 160
Ewing, NJ 08628

United States of America

c/o Attorney General of the United States
Department of Justice, Civil Division
Judgment Enforcement Unit

950 Pennsylvania Avenue, N.W.
Washington, DC 20530

United States of America
c/o United States Attorney
970 Broad Street

Newark, NJ 07102

Our Lady of Lourdes Medical Center

600 Haddon Avenue
Camden, NJ 08103

Alba M. Negron— no mailing made pursuant to R 1:5-1( a) as the defendant was served by
Publication

Virtua West Jersey Health System

303 Lippincott Drive, Ste. 400

Marlton, NJ 08053

Union CO BD Social Servs

1 Elizabethtown Plz

Elizabeth, NJ 07202

PLEASE TAKE NOTICE that as soon as counsel can be heard, we shall apply before the

Office of Foreclosure, Superior Court of New Jersey, Chancery Division, at the Hughes Justice

Complex, P.O. Box 971, 25 Market Street, Trenton, New Jersey 08625, for the entry of judgment

in this action and shall file the proof required by law, which proof will establish that there is due

2
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 4 of 22

upon the Plaintiffs mortgage on 2545 UNION AVENUE, PENNSAUKEN, NJ 08109, the
amount as set forth on the Certification of Proof of Amount Due annexed hereto, plus attorney’s

fees and costs to be taxed.

TO: CIPRIAN MILLAN, HIS HEIRS, DEVISEES AND PERSONAL
REPRESENTATIVES, AND HIS/HER, THEIR OR ANY OF THEIR SUCCESSORS IN
RIGHT, TITLE AND INTEREST — THIS MOTION is served upon you in that you are a
Borrower in this action.

TO: CARMEN MILLAN A/K/A CARMEN QUINONES — THIS MOTION is served upon
you in that you are the mortgagor in this action.

TO: DANYS QUINONES — THIS MOTION is served upon you in that you are an heir of
Ciprian Millan in this action.

TO: STATE OF NEW JERSEY-— THIS MOTION is served upon you in that you are a
judgment creditor and were also joined to this action by virtue of your interest in any unpaid
Transfer, Inheritance or Estate Taxes, which may be due in connection with the Estate of Ciprian
Millan.

TO: IRMA QUINONES — THIS MOTION is served upon you in that you are an heir of Ciprian
Millan in this action.

TO: LETTICIA QUINONES — THIS MOTION is served upon you in that you are an heir of
Ciprian Millan in this action.

TO: DILAYLA QUINONES- THIS MOTION is served upon you in that you are an heir of
Ciprian Millan in this action.

TO:WILLIAM QUINONES — THIS MOTION is served upon you in that you are an heir of

Ciprian Millan in this action.
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 5 of 22

TO: CAMDEN CO BD SOCIAL SERVS — THIS MOTION is served upon you in that you are
a judgment creditor in this action.

TO: CREDIT ACCEPTANCE — THIS MOTION is served upon you in that you are a
judgment creditor in this action.

TO: UNITED STATES OF AMERICA ~ THIS MOTION is served upon you in that you were
joined to this action by virtue of your interest in any unpaid Federal, Estate and Gift Inheritance
Taxes which may be due in connection with the Estate of Ciprian Millan.

TO: OUR LADY OF LOURDES MEDICAL CENTER — THIS MOTION is served upon you
in that you are a judgment creditor in this action.

TO: ALBA M. NEGRON — THIS MOTION is served upon you in that you are a judgment
creditor in this action.

TO: VIRTUA WEST JERSEY HEALTH SYSTEM — THIS MOTION is served upon you in
that you are a judgment creditor in this action.

TO: UNION CO BD SOCIAL SERVS — THIS MOTION is served upon you in that you are a

judgment creditor in this action.

IF YOU WANT TO OBJECT TO THE CALCULATION OF AMOUNT DUE, YOU MUST
DO SO IN WRITING WITHIN 10 DAYS AFTER THE DAY YOU RECEIVED THIS
MOTION. ANY OBJECTION TO THE CALCULATION OF THE AMOUNT DUE MUST
ADDRESS AND DETAIL WITH SPECIFICITY THE BASIS OF THE OBJECTION TO THE
AMOUNT DUE. YOU MUST FILE YOUR OBJECTION WITH THE OFFICE OF
FORECLOSURE, P.O. BOX 971, 25 MARKET STREET, TRENTON, NEW JERSEY 08625,
AND SERVE A COPY ON THE MOVING PARTY. THE OFFICE OF FORECLOSURE
DOES NOT CONDUCT HEARINGS. YOUR PERSONAL APPEARANCE AT THE OFFICE
WILL NOT QUALIFY AS AN OBJECTION. IF YOU FILE A SPECIFIC OBJECTION TO
THE CALCULATION OF THE AMOUNT DUE PURSUANT TO R.4:64-1(d)(1)(A), THE
OFFICE OF FORECLOSURE SHALL REFER THE MATTER TO THE JUDGE IN THE
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 6 of 22

COUNTY OF VENUE, WHO SHALL SCHEDULE SUCH FURTHER PROCEEDINGS AND
NOTIFY THE PARTIES OR THEIR ATTORNEYS OF THE TIME AND PLACE THEREOF.

KNUCKLES, KOMOSINSKI & MANFRO, LLP
Attorneys for Plaintiff

. By:
Dated: OCT 1 é 2019 MICHEL LEE, ESQUIRE

 
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 7 of 22

KNUCKLES, KOMOSINSKI & MANFRO, LLP
Michel Lee, Esq. ~N.J. Attorney ID 024422010
Attorneys for Plaintiff

 

 

 

50 Tice Boulevard .
Woodcliff Lake, NJ 07677
(201) 391-0370
NICC FUND #5 TRUST SUPERIOR COURT OF NEW JERSEY
CHANCERY DIVISION
CAMDEN COUNTY
DOCKET NO. F-009192-13
Plaintiff, ,
CIVIL ACTION
~VS~
PROOF OF AMOUNT DUE
CIPRIAN MILLAN, HIS HEIRS, DEVISEES AND AFFIDAVIT AND SCHEDULE
PERSONAL. REPRESENTATIVES AND HIS/HER,
THEIR OR.ANY OF THEIR SUCCESSORS IN
RIGHT, TITLE AND INTEREST, et al.
Defendants:
1, /_dutia Lien , do hereby certify:
I I, | dulia Lien , am.employed by Selene Finance LP as Servicer for NICC

 

Fund #5 Trust, located at 9990 Richmond Avenue, Suite 400 S., Houston, TX 77042. My.
responsibilities. include ‘but are not. limited to: Operations of loans in default, communication with
foreclosure. counsel, review and execution of affidavits-and certifications.

2. I have-thoroughily réviewed Selene F inance LP’s books and business records. concerning
the note and mortgage described in the Plaintiff's complaint.

3. Said books and business records indicate that the default of the defendant-borrower(s),
Ciprian Millan. and Carmen Millan A/K/A, Carmen Quinones, remains uncured and there is due to the.
Plaintiff in this action the sum of $238,026.65 as set forth in the Proof of Amount, Due Schedule
annexed hereto. Uhave reviewed. al] entries and calculations, and they are correct. Per diem interest, as
set fortli in the annexed scheduled; will accrue.on the principal from October 16, 20.19.

4. The property described in. the complaint in this action: cannot be divided and should be
sold as a single tract.

5, There ‘are 19 just debts, set-offs, credits or allowatices due or to become due: from ‘the
Plaintiff to the defendant-borrower, other than those set forth herein.

6 NJCC Fund #5 Trust is the owner of the aforesaid note and mortgage.
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 8 of 22
t

7, Thereby certify that the. foregoing statements. made by.me are true and I am.aware-that if
any of the foregoing statements made by me-are willfully false, Lam subject to punishment.

Dated Qetoot” IS 9919 | (| a aye,

: Sefie Finance LP as servicer Yor NICC Fund #3 Trust
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 9 of 22

MORTGAGE FORECLOS URE

| AMOUNT DUE SCHEDULE
NOTE AND MORTGAGE DATED : April 16, 2007
Recorded: April 26,2007 in Camden County, ini Mortgage Book 8537, Page 129
Property Address: 2545 Union Avenue, Pennsauken, New Jersey 08109
Mortgage Owner: NICC Fund #5 Trust.

STATEMENT OF AMOUNT DUE:

Unpaid Principal Balance as.of October 16, 2019: $162,305.78
Interest from LL/01/T5‘to 10/16/19 @ 6.5000% $39,866.79

_Advances:through October 16, 2019 for:

City Taxes: $22,684.45

Hazard Jnsurance: $7,833.13

Property Inspection: $271.50

Property Registration: $5,065.00

*sec below for breakdown,
Net Advances $35,854.08.
TOTAL DUE AS OF October. 16, 2019:. $238,026.65

Surplus Money: If after the sale and satisfaction of the mortgage debt, including.costs and expenses,
there remains any surplus money, the money will be deposited:into the Superior Court Trust Fund and
any person Claiming: the sutplus, or any part thereof, may file a inotion pursuant to Court Rules 4:64-3
and 4:57-2 stating the-nature and extent of that person’s claim and-asking for an order directing payment
of the surplus moriey. The Sheriff-or other person conducting the sale will have information. regarding
the surplus, if any

City Taxes:

08/24/15 $1,057.08
10/19/15 $1,190:56
01/27/16 $1,209.89
04/22/16 $1,209.88
(08/10/16 $1,254.21
09/09/16. $571.77
10/24/16 $1,254.20
01/19/17 $1,232.05 —
04/17/17 $1,232.04
08/25/17 $1;277.03.
10/25/17 $1277.02:
01/26/18 $1,254.54
04/16/18 $1,254.53
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 10 of 22

|

08/27/18 $1,251.89 *
11/07/18 $1,251.89 |
12/22/18 $1,156.81 |
01/23/19 $1,253.22 |
04/23/19 $1,253.21 |
08/19/19 $1,242.63

‘Hazard Insurance:

04/20/15: $1,247.13
05/12/16 $1,577.00
04/27/17 $1,618.00
07/06/17 §10,00
04/05/18 $1,640.00
07/10/18 $10.00
04/03/19 $1,731.00

Property Inspections:
01/16/17 $12.50
02/13/17 $12.50
03/10/17 $12.50
04/11/17 $12.50
05/13/17 $12.50
06/14/17 $12.50
07/17/17 $42.50
08/16/17 $12.50
09/18/17 $12.50
10/18/17 $12.50
11/21/17 $12.50
12/26/17 $12.50
01/23/18 $12.50
02/27/18 $12.50
04/05/18 $12.50
05/22/18 $10.50
07/07/18. = $10.50
07/19/18 $10.50
09/19/18 $20.50
06/04/19 $10.56
06/28/19 $10.50
07/31/19  §10.50
o9/oa/19 = $10.50 |

Property Preservation:
05/19/18 $1,500.00. Property Registration
11/14/18 $1,500.00 Property Registration
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 11 of 22

05/16/19. $2,000.00 Property Registration

“

Dated October 1S, 2019 (). l ths
. Seleigd Finance LP as servicer for NICC Fund #8 Trust
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 12 of 22

KNUCKLES, KOMOSINSKI & MANFRO, LLP
Michel Lee, Esquire (Attorney ID 024422010)
Attorneys for Plaintiff

50 Tice Boulevard, Suite 183

Woodcliff Lake, NJ 07677

Telephone 201-391-0370

Facsimile 201-781-6744

 

ml@kkmllp.com
SUPERIOR COURT OF NEW JERSEY
NJCC FUND #5 TRUST, CHANCERY DIVISION
Plaintiff, CAMDEN COUNTY
vs. DOCKET NO. F-009192-13

CIPRIAN MILLAN, HIS HEIRS, DEVISEES AND | CIVIL ACTION
PERSONAL REPRESENTATIVES, AND
HIS/HER, THEIR OR ANY OF THEIR RULE 4:64-2(d) AFFIDAVIT OF

 

 

DILIGENT INQUIRY AND
WHERDOE &s ? RIGHT, TITLE AND ACCURACY OF FORECLOSURE
° DOCUMENTS AND FACTUAL
Defendants. ASSERTIONS
Michel Lee, Esq., of full age, does hereby certify:
1. I am an attorney at law duly licensed to practice in the state of New Jersey and am

affiliated with the law firm of Knuckles, Komosinski & Manfro, LLP, the attorneys of record for
the plaintiff in the above-captioned residential mortgage foreclosure action, am responsible for
this mortgage foreclosure action and am fully familiar with the pleadings and documents filed in
this action and the facts set forth in this affidavit.

2. On October 15, 2019, I communicated by email with the following named
employee(s) of the plaintiff, who informed me that he/she personally reviewed the affidavit of
amount due and the original or true copy of the note, mortgage and recorded assignments, if any,
about to be submitted to the court; and that he/she confirmed the accuracy of these documents

Name of Plaintiff's Employee(s): Julia Lien

Title of Plaintiff's Employee(s): Foreclosure Specialist II] at Selene Finance LP,
Servicer for NJCC Fund #5 Trust

Responsibilities of Plaintiff's Employee(s): Administration of loans in default, including
review of loan documents, handling of the account while in foreclosure, communicating
with foreclosure counsel, review and execution of affidavits and certifications.

3, Based on my communication with the above-named employee(s) of plaintiff or
the plaintiff's mortgage loan servicer, as well as my own inspection of the documents about to be
filed with the court and other diligent inquiry, I execute this affidavit to comply with the
requirements of Rule 4:64-2(d) and Rule 1:4-8(a).

4, I am aware that I have a continuing obligation under Rule 1:4-8 to amend this
affidavit if a reasonable opportunity for further investigation or discovery indicates insufficient
evidentiary support for any factual assertion proffered by the plaintiff in any court filings and
documents in this case.
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 13 of 22

[ hereby certify that the foregoing statements made by me are true. I am aware that if any of
the foregoing statements made by me are willfully false, I am subject to punishment.

KNUCKLES, KOMOSINSKI & MANFRO, LLP

Attorneys for Plaintiff
By: 4

MJCHEL LEE, ESQUIRE

 

Sworn to and Subscribed before me this

17" say of. Oatober , 2014

 

  

s,
‘

Notary Public vA

S ()

: ELENIA MOJICA
mm ON STARY PUBLIC
Fh STATE OF NEW JERSEY
CH] MY COMMISSION EXPIRES

 

 

 

 

 
 

se 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 14 of 22
Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wu nueneueacmeunennsesurerneneneeetaenuennanenccnuauunegennnuces x
Roland Moreno f/k/a Ruben Jason Moreno Docket #:19-CV-7098
Plaintiff(s),
-against -
COMPLAINT AND DEMAND _
FOR JURY TRIAL

U.S, BANK, N.A., NOT INDIVIDUALLY

BUT SOLELY AS TRUSTEE FOR BLUEWATER
INVESTMENT TRUST 2017-1; FRIEDMAN
VARTOLO LLP; SELENE FINANCE LP

Defendant(s).

Plaintiff, RONALD MORENO a/k/a RUBEN JASON MORENO, by way of his complaint
alleges the following:

INTRODUCTION

 

1, This is an action for damages brought by an individual consumer for Defendant’s
violations of the Fair Debt Collection Practices Act, 15 U.S.C, § 1962 (“FDCPA”), and
the New York Deceptive Acts and Practices law, General Business Law § 349. These

_laws prohibit debt collectors from engaging in abusive, deceptive, and unfair collection
practices.
JURISDICTION AND VENUE

2. Jurisdiction is premised on 28 U.S.C. § 1337, and supplemental jurisdiction exists for the
state law claims pursuant to 28 U.S.C. § 1367. Declaratory relief is available pursuant to
28 U.S.C. §§ 2201 and 2202. Venue is premised on 28 U.S.C. § 1391 in that the conduct

complained of occurred within the territorial jurisdiction of this Court.

 

 
 

 

Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 15 of 22

Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 2 of 9

PARTIES
Plaintiff is a natural person who resides in Bronx County, State of New York,
Plaintiff is a consumer as defined by 15 U.S.C. § 1692(a)(3) of the FDCPA.
Upon information and belief, U.S. BANK N.A., NOT INDIVIDUALLY BUT AS
TRUSTEE FOR BLUEWATER INVESTMENT TRUST 2017-1 (hereinafter “U.S.
Bank’) was and is a national bank that conducted business within the State of New York,
Upon information and belief, FRIEDMAN VARTOLO LLP (hereinafter “Friedman
Vartolo”), is a law firm with its primary place of business located at 85 Broad Street,
Suite 501, New York, New York 10004.
Upon information and belief, SELENCE FINANCE LP is a foreign limited parnership,
with its principal executive office at 9990 Richmond Avenue, Suite 400 South, Houston,
Texas 77042.
Plaintiff alleges, upon information and belief, that Defendants regularly collect or attempt
to collect consumer debts owed or due or asserted to be owed or due another, and that the
principal purpose of each Defendant’s business is debt collection, i.e. that more than half
of Defendants’ respective revenues derive from debt collection.
Upon information and belief, each Defendant is a “debt collector” under 15 U.S.C.
1692(a) because Defendants’ regularly use the mail, telephone, and /or other
instrumentality or interstate commerce to attempt to collect, directly or indirectly,

defaulted consume debt that it did not originate.

. Upon information and belief, Defendants U.S. Bank and Selene Finance are “debt

collectors” under 15 U.S.C. 1692 because on information and belief they acquired

Plaintiff's debt after it allegedly went into default.

 
Ca

Se 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 16 of 22
Case 1:19-cv-07098-JGK Document10 Filed 07/31/19 Page 3 of 9

11, Upon information and belief, Selene Finance and U.S. Bank control Friedman Vartolo’s
collection activities, such that there exists principal-agent relationship between (a) Selene
Finance and Friedman Vartolo and (b) U.S. Bank and Friedman Vartolo respectively.

12, Upon information and belief, Selene Finance controls U.S. Bank's collection activities
such that there exists principal-agent relationship between Selene Finance and U.S. Bank.

13. Upon information and belief, U.S. Bank controls Selene Finance’s collection activities
such that there exists a principal-agent relationship between U.S. Bank and Selene
Finance.

STATEMENT OF FACTS

14. On or about February 28, 2006, MERS as Nominee for Mortgagelt, Inc., allegedly
entered into a mortgage agreement (hereinafter “Subject Mortgage”) with borrower
Ronald Moreno (hereinafter “Plaintiff’) in the principal amount of $288,000.00
presumably to purchase or improve the property located at 2131 Cross Bronx
Expressway, Bronx, New York 10460, Block 381, Lot: 62 (hereinafter “Subject
Premises”).

15. The alleged mortgage agreement is a debt as defined by 15 U.S.C. § 1692(a)(5).

16. Through a series of assignments, the mortgage was assigned to BAC Home Loans
Servicing, LP on or about August 11, 2009,

17, On or about September 23, 2009, BAC Home Loans Servicing LP commenced a
foreclosure action wherein they declared a default as against mortgagee, Ronald Moreno,
and accelerated the mortgage payments to make all amounts due (hereinafter “the 2009

Foreclosure Action”).

 

 

 

 
18,

19,

20.

21.

22,

Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 17 of 22
Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 4 of 9

On October 22, 2015 the 2009 Foreclosure Action brought by BAC Home Loans
Servicing, LP was dismissed.

The mortgage continued to be assigned, and on or about February 6, 2018 the mortgage
was assigned to Defendant U.S, Bank, N.A. not individually but solely as Trustee for
Bluewater Investment Trust 2017-1.

On or about June 27, 2019, more than four years after the expiration of the six-year
statute of limitations, Defendant Friedman Vartolo filed a foreclosure action on behalf of
Defendant U.S. Bank against Plaintiff Ronald Moreno.

On or about December 5, 2018, nearly three years after the 2009 foreclosure action was
dismissed and more than three years after the expiration of the six-year statute of
limitations, Defendant Selene Finance sent a letter to Plaintiff falsely stating in big block.
letters “NOTICE OF DEFAULT AND INTENT TO ACCLERATE”.

The letter further falsely stated: “The mortgage loan associated with the Security
Instrument is in default for failure to pay the amounts that came due on 9/23/2009 and all
subsequent payments. To cure this default you must pay all amounts due under the terms
of your Note and Security Instrument. As of 12/05/2018, your loan is due for 9/23/2009

and the total amount necessary to cure your default is $265,715.16, which consists of the

 

 

 

 

 

 

following:
Next Payment Due Date 9/23/2009
Total Monthly Payments Due: $261,159.57
Late Charges: $0.13
Uncollected NSF Fees: $0,00
Other Fees: $0,00

 

 

 

 

 

 
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 18 of 22
Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 5 of 9

 

 

 

 

 

Corporate Advance Balance: $4,556.66
Unapplied Balance: $0.00
TOTAL YOU MUST PAY TO. $265,715.16
CURE DEFAULT:

 

 

23. The letter further falsely states: “As of 12/05/2018, the current outstanding principal
balance is $275,758.10 and the total debt you owe is $491,991.86,

24. On December 5, 2018 Plaintiff received another letter from Defendant Selene Finance
which stated in big block letters: “YOU MAY BE AT RISK OF FORECLOSURE.
PLEASE READ THE FOLLOWING NOTICE CAREFULLY.”

25. On or about June 27, 2019, four years after the 2009 foreclosure action was dismissed,
and over four years after the expiration of the six-year statute of limitations, Defendant
U.S. Bank, through their attorney Friedman Vartolo LLP, sent Plaintiff a summons and
complaint instituting a new foreclosure action (hereinafter ‘summons and complaint”),

26, The letter attached to the summons and complaint falsely stated in big block letters:
“NOTICE: YOU ARE IN DANGER OF LOSING YOUR HOME”.

27, The letter attached to the summons and complaint further falsely stated: “if you do not
respond to this summons and complaint by serving a copy of the answer on the attomey
for the mortgage company who filed this foreclosure proceeding against you and filing
the answer with the court, a default judgement may be entered against you and you can

lose your home.”

FIRST CAUSE OF ACTION
(Violation of Fair Debt Collection Practices Act)

28. Plaintiff repeats and realleges and incorporates all the allegations made in paragraphs |

through 27 as if fully set forth herein.

 

 

 
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 19 of 22

Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 6 of 8

29, Letters akin to those sent by Defendants are to be evaluated under the “unsophisticated
consumer” standard,

30. Defendants Friedman Vartolo, and Selene Finance violated the following provisions of
the FDCPA:

a. 15 U.S.C, § 1692(e) by using false and deceptive representations in connection
with the collection of the debt claimed to be owed by Plaintiff.

b, 15 U.S.C. § 1692(e), by misrepresenting the character, amount, or legal status of
the asserted debt.

31. As a result of Defendants’ false and misleading statements wrongfully claiming that the
Plaintiff was in danger of losing his home, even after the 2009 foreclosure action was
dismissed, Plaintiff has suffered and continues to suffer severe emotional distress and
anxiety.

32. As a result of Defendant Selene Finance’s December 5, 2018 letters, which were barred
by the statute of limitations, Plaintiff has suffered and continues to suffer severe
emotional distress and anxiety.

33. As a result of the foreclosure action from June 27, 2019 brought by Defendant Friedman
Vartolo on behalf of Defendant U.S. Bank, which is barred by the statute of limitations,
Plaintiff has suffered and continues to suffer severe emotional distress and anxiety.

34, By instituting the foreclosure action on June 27, 2019, Defendant’s U.S. Bank and
Friedman Vartolo are taking an action that is prohibited by 15 U.S.C. § 1692(e).

35, As a result of each Defendant’s material misrepresentations concerning the legal status

and enforceability of the alleged debt, Plaintiff reasonably believed that Defendants’

 

 

 
Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 20 of 22
Case 1:19-cv-07098-JGK Document 10 Filed 07/31/19 Page 7 of 9

would attempt to again improperly foreclose on his property and that he ran the risk of
losing his property.
36. Defendant Selene Finance further violated the following provisions of the FDCPA:.

a. 15 U.S.C. §1692g, by failing to include in their notice, which upon information
and belief was a first notice, a statement that unless the consumer, within thirty
days after receipt of the notice, disputes the validity of the debt, or any portion
thereof, the debt will be assumed to be valid by the debt collector; and

b. 15 U.S.C. $1692, by failing to include in their notice, which upon information
and belief was a first notice, a statement that if the consumer notifies the debt
collector in writing within the thirty-day period that the debt, or any portion
thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of the judgment against the consumer and a copy of such verification or judgment
will be mailed to the consumer by the debt collector; and

c. 15 U.S.C. §1692g, by failing to include in their notice a statement that, upon the
consuiner's written request within the thirty-day period, the debt collector will
provide the consumer with the name and address of the original creditor, if
different from the current creditor.

37. Specifically, Defendant's letters from December 5, 2018 fail to identify the Plaintiff's
current creditor,

38. Defendant’s letters fail to make any mention or identify in any fashion, either the current
creditor or the original creditor.

39, A debt collector has the obligation not just to convey the name of the creditor to whom

the debt is owed, but also to convey such information clearly. Mere allusions to the

 

 

 
 

 

40.

41.

42,

43.

44,

45.

46.

47,

Case 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 21 of 22
Case 1:19-cv-07098-JGK Document10 Filed 07/31/19 Page 8 of 9

creditor's identity are insufficient. The Letter must specifically and clearly identify the
creditor of the collection account.
Defendant is therefore liable to Plaintiff for actual, statutory, and as well as reasonable
costs and attorneys’ fees.
SECOND CAUSE OFACTION

(Violation of the General Business Law against Selene Finance)
Plaintiff repeats and realleges and incorporates all the allegations made in paragraphs |
through 40 as if fully set forth herein.
General Business Law section 349 prohibits the use of deceptive or unfair practices in
connection with the collection of debts. |
Defendant Selene Finance is a mortgage services, thus Selene Finance engages in
consumer oriented activity.
Defendant Selene Finance engaged in deceptive conduct in the collection of debts.
This deceptive conduct included sending notices which intentionally misrepresented the
legal status of the debt and falsely claiming that Plaintiff was in danger of losing his
home when the foreclosure action from 2015 had been dismissed, and the new
foreclosure action that commenced on June 27, 2019 was brought more than four years
after the six-year statute of limitations,
This conduct was materially deceptive and Plaintiff has suffered actual injury as a result.
Plaintiff is entitled to damages and attorney’s fees as a result of Defendant's violation of

General Business Law § 349.

 
ie 1:19-cv-07098-JGK Document 28-1 Filed 10/21/19 Page 22 of 22
Case 1:19-cv-07098-JGK Document10 Filed 07/31/19 Page 9 of 9

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court to:

a. Award actual damages in an amount to be determined at trial;

b. Award statutory damages as set forth above;

c. Award reasonable attorney’s fees, costs, and disbursements; and

d. Award such other and further relief as this Court may deem just and proper

Date: July 29, 2019
Kew Gardens, New York

Yours etc.,

SHIRYAK, BOWMAN, ANDERSON, GILL &
KADOCHNIKOV, BOWMAN LLP

Ke.

 

Alexander Kadochnikov
Attorneys for Plaintiff
80-02 Kew Gardens Rd., Ste. 600
Kew Gardens, NY 11415
718-332-9600

Counsel for Plaintiff RONALD MORENO

 

 

 
